DETAILED ACTION
This non-final rejection is responsive to the claims filed 06 January 2021.  Claims 1-15 are pending.  Claims 1, 8, and 14 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite transferring document data to a form.  Specifically, the claims recite an abstract idea which falls under the grouping “Mental Processes”.  The recitation of generic computer components such as a processor and memory does not preclude the claim from reciting an abstract idea.  
The first limitation of claim 1 scans the document.  The second limitation displays the document and the form.  The third and fourth limitations scan the document and transfer the data from the document to the form.  The foregoing fall within the “Mental Processes” since the foregoing describes transferring data from a document to a form.
This judicial exception is not integrated into a practical application for claims 1-15.  In particular, the claims 1-15 recite an apparatus comprising an imaging device, a display, a zonal optical character recognition device, and a processor coupled to the imaging device, a processor, and a non-transitory computer-readable storage medium which amount to no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
Independent claims 1, 8, and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an apparatus comprising an imaging device, a display, a zonal optical character recognition device, and a processor coupled to the imaging device, a processor, and a non-transitory computer-readable storage medium to perform the copying of data between the document and the form amounts to no more than a mere instruction to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The foregoing also applies to claim 2 since it merely describes a touch screen device.  Similarly, the limitations of claim 2 fall within the “Mental Processes” grouping of abstract ideas and no additional element integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Lastly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The foregoing also applies to claims 3, 9, and 15 since it merely describes displaying the document and the form side-by-side.  Similarly, the limitations of claims 3, 9, and 15 fall within the “Mental Processes” grouping of abstract ideas and no additional element integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Lastly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The foregoing also applies to claim 4 since it merely describes determining a confidence score.  Similarly, the limitations of claim 4 fall within the “Mental Processes” grouping of abstract ideas and no additional element integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Lastly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The foregoing also applies to claim 5 since it merely describes determining the confidence score based on other users’ selections.  Similarly, the limitations of claim 5 fall within the “Mental Processes” grouping of abstract ideas and no additional element integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Lastly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The foregoing also applies to claims 6 and 11 since it merely describes transferring over multiple fields to the form based on a confidence level.  Similarly, the limitations of claim 6 fall within the “Mental Processes” grouping of abstract ideas and no additional element integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Lastly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The foregoing also applies to claims 7 and 12 since it merely describes transferring over multiple fields to the form based on a confidence level.  Similarly, the limitations of claim 7 fall within the “Mental Processes” grouping of abstract ideas and no additional element integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Lastly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The foregoing also applies to claim 13 since it merely describes recognizing markers between the document and the form.  Similarly, the limitations of claim 13 fall within the “Mental Processes” grouping of abstract ideas and no additional element integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Lastly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evers (US 2014/0258838 A1) hereinafter known as Evers.

Regarding independent claim 1, Evers teaches:
an imaging device to scan a document and generate a scanned document;  (Evers: ¶[0014] and ¶[0021]; Evers teaches scanning a document and generating an image of it.)
a display to provide a graphical user interface (GUI) to display the scanned document and an electronic form;  (Evers: Fig. 3 and ¶[0016], ¶[0032], and ¶[0037]; Evers teaches displaying the scanned document and the expense form side-by-side.)
a zonal optical character recognition (OCR) device to scan a selected area of the scanned document; and  (Evers: ¶[0037]; Evers teaches performing OCR on a particular selected area of an image.)
a processor communicatively coupled to the imaging device, the display, and the zonal OCR device, wherein the processor is to receive a selection of the selected area on the display, to receive a selection of a field on the electronic form, to obtain data from the selected area of the scanned document that is scanned, and to enter the data in the field of the electronic form that is selected.  (Evers: ¶[0037]; Evers teaches performing OCR on a particular selected area of an image wherein the user selects a portion of the image, then selects input field 210 of the expense form, which populates the input field with the value of the selected area.)




Regarding claim 2, Evers further teaches:
The apparatus of claim 1 (as cited above), wherein the display is a touch screen device and the selection of the selected area and the selection of the field are performed via touch input on the display.  (Evers: ¶[0035] and ¶[0037]-¶[0038]; Evers teaches the user performing a touch selection on a touch screen.)




Regarding claim 3, Evers further teaches:
The apparatus of claim 1 (as cited above), wherein the scanned document and the electronic form are shown side-by-side in the display.  (Evers: Fig. 3 and ¶[0016], ¶[0032], and ¶[0037]; Evers teaches displaying the scanned document and the expense form side-by-side.)




Regarding claims 8 and 14, these claims recite a method and a non-transitory computer readable storage medium that performs the function of claim 1; therefore, the same rationale for rejection applies.




Regarding claim 9, Evers further teaches:
The method of claim 8 (as cited above), wherein the receiving, the performing, and the entering is repeated for a plurality of fields and a plurality of areas on the scanned document.  (Evers: Fig. 3 and ¶[0028]-¶[0031]; Evers teaches multiple fields which can be filled in with the same procedure.)



Regarding claim 10, Evers further teaches:
The method of claim 8 (as cited above), further comprising: receiving, by the processor, an indication of a workflow associated with the document.  (Evers: Fig. 3 and ¶[0028]-¶[0031]; Evers teaches multiple fields which can be filled in with the same procedure.)




Regarding claim 15, Evers further teaches:
The non-transitory computer readable storage medium of claim 14 (as cited above), further comprising: instructions to repeat the instructions to receive, the instructions to obtain, and the instructions to populate for a plurality of areas and a plurality of fields until a completed electronic form is generated.  (Evers: Fig. 3 and ¶[0028]-¶[0031]; Evers teaches multiple fields which can be filled in with the same procedure.)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Evers in view of Welling (US 2011/0255784 A1) hereinafter known as Welling.

Regarding claim 4, Evers further teaches the apparatus of claim 1 (as cited above).

Evers does not explicitly teach the limitations of claim 4.

However, Welling teaches:
wherein the processor is to calculate a confidence score based on a prediction of the selected area for the field on the electronic form.  (Welling: ¶[0038] and ¶[0313]-¶[0316]; Welling teaches determining a confidence score of extracted data.)

Evers and Welling are in the same field of endeavor as the present invention, as the references are directed to extracting data from electronic documents using OCR.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine scanning a document and retrieving user selected data using OCR as taught in Evers with further calculating a confidence score for the selected area as taught in Welling.  Evers already teaches the system performing OCR on a selected area by the user.  However, Evers does not explicitly teach further calculating a confidence score for the selected area.  Welling provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Evers to include teachings of Welling because the combination would allow more accurate data retrieval, as suggested by Welling: ¶[0036].






Regarding claim 5, Evers in view of Welling further teaches the apparatus of claim 4 (as cited above).

Welling further teaches:
wherein the prediction is based on data collected from other users that use the apparatus.  (Welling: ¶[0038] and ¶[0313]-¶[0316]; Welling teaches improving the accuracy of data extraction by predicting occurrences of instruction blocks based on detected layout patterns from forms that have been submitted by users of the data extraction system.)







Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Evers in view of Welling in view of Chellapilla (US 2004/0181749 A1) hereinafter known as Chellapilla.

Regarding claim 6, Evers in view of Welling further teaches the apparatus of claim 4 (as cited above).

Evers in view of Welling does not explicitly teach the limitations of claim 6.

However, Chellapilla teaches:
wherein the processor is to automatically populate fields of the electronic form without user selections from data obtained from zonal OCR performed on the scanned document when the confidenceWO 2020/122894PCT/US2018/065182 15 score is above a threshold.  (Chellapilla: Fig. 12 and ¶[0124]-¶[0125] and ¶[0149]; Chellapilla teaches automatically inserting pieces of information from an electronic image based on determination of a confidence level.)

Chellapilla is in the same field of endeavor as the present invention, since it is directed to extracting data from electronic documents.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine scanning a document and retrieving user selected data using OCR as taught in Evers with further automatically extracting and populating data as taught in Chellapilla.  Evers in view of Welling already teaches the system performing OCR on a selected area by the user and calculating a confidence score for the area.  However, Evers in view of Welling does not explicitly teach further automatically extracting and populating data.  Chellapilla provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Evers and Welling to include teachings of Chellapilla because the combination would allow more efficient data extraction.






Regarding claim 7, Evers in view of Welling in view of Chellapilla further teaches the apparatus of claim 6 (as cited above).

Chellapilla further teaches:
wherein the electronic form that is automatically populated is shown in the display to be verified when the confidence score is below a high threshold and above a low threshold.  (Chellapilla: Fig. 12 and ¶[0124]-¶[0125] and ¶[0149]; Chellapilla teaches automatically inserting pieces of information from an electronic image based on determination of a confidence level.  Further, Chellapilla teaches different indicators based on confidence levels, which can be represented by values 0 to 1.  Accordingly, Chellapilla teaches verification of data below a confidence of 1, which is indicated in a specific manner and of data which is above a confidence level of 0, which is indicated in a specific manner.)







Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Evers in view of Chellapilla (US 2004/0181749 A1) hereinafter known as Chellapilla.

Regarding claim 11, Evers further teaches the method of claim 10 (as cited above).

Evers does not explicitly teach the limitations of claim 11.

However, Chellapilla teaches:
further comprising: detecting, by the processor, a format associated with the scanned document for the workflow; calculating, by the processor, a confidence score based on a prediction WO 2020/122894PCT/US2018/065182 16 of the area that is selected and the field that is selected.  (Chellapilla: Fig. 12 and ¶[0124]-¶[0125] and ¶[0149]; Chellapilla teaches automatically inserting pieces of information from an electronic image based on determination of a confidence level.)

Chellapilla is in the same field of endeavor as the present invention, since it is directed to extracting data from electronic documents.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine scanning a document and retrieving user selected data using OCR as taught in Evers with further automatically extracting and populating data as taught in Chellapilla.  Evers already teaches the system performing OCR on a selected area by the user.  However, Evers does not explicitly teach further automatically extracting and populating data for multiple fields.  Chellapilla provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Evers to include teachings of Chellapilla because the combination would allow more efficient data extraction.






Regarding claim 12, Evers in view of Chellapilla further teaches the method of claim 11 (as cited above).

Chellapilla further teaches:
further comprising: automatically generating, by the processor, a completed electronic form from the data obtained from the scanned document for the workflow when the confidence score is above a high threshold.  (Chellapilla: Fig. 12 and ¶[0124]-¶[0125] and ¶[0149]; Chellapilla teaches automatically inserting pieces of information from an electronic image based on determination of a confidence level.  Further, Chellapilla teaches different indicators based on confidence levels, which can be represented by values 0 to 1.  Accordingly, Chellapilla teaches verification of data below a confidence of 1, which is indicated in a specific manner and of data which is above a confidence level of 0, which is indicated in a specific manner.)








Regarding claim 13, Evers in view of Chellapilla further teaches the method of claim 11 (as cited above).

Chellapilla further teaches:
wherein the format is detected based on recognized markers on the scanned document.  (Chellapilla: Fig. 12 and ¶[0052]-¶[0053] and ¶[0117]; Chellapilla teaches identifying and parsing elements based on identified objects in the image.)






Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145